


                       EXHIBIT 10.1




INDEMNIFICATION AGREEMENT




THIS AGREEMENT is made this ____ day of __________, 20__, by and between
Halliburton Company, a Delaware corporation (the “Company”), and the undersigned
Director (“Director”).


W I T N E S S E T H


WHEREAS, Director is a member of the Board of Directors of the Company and in
such capacity is performing a valuable service for the Company; and


WHEREAS, the Company has purchased and presently maintains a policy or policies
of Directors’ and Officers’ Liability Insurance (“D&O Insurance”) covering
certain liabilities which may be incurred by the directors and officers of the
Company in the performance of their services for the Company; and


WHEREAS, developments with respect to the provisions of D&O Insurance and with
respect to the application, amendment and enforcement of statutory, charter and
bylaw indemnification provisions generally have raised questions concerning the
adequacy and reliability of the protection accorded to directors thereby and may
increase the difficulty of attracting and retaining qualified persons to serve
as directors of the Company; and


WHEREAS, the Board of Directors of the Company has determined that difficulties
relating to the attraction and retention of such persons would be detrimental to
the best interests of the Company and of its stockholders and that the Company
should act to assure such persons that there will be increased certainty of
indemnification protection in the future; and


WHEREAS, the Delaware General Corporation Law, the Certificate of Incorporation
of the Company and the By-laws of the Company provide that they are not
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled, and thereby contemplate that contracts
may be entered into between the Company and members of its Board of Directors
with respect to indemnification of such members; and


WHEREAS, in order to lessen or alleviate the aforementioned concerns and thereby
induce Director to serve as a member of the Board of Directors of the Company,
the Company has determined that it is in its best interests to enter into this
Agreement with Director;


NOW, THEREFORE, in consideration of the above premises and of Director’s
continued service as a member of the Company’s Board of Directors, the parties
hereto agree as follows:


1.           Indemnification - General.  The Company shall indemnify and advance
Expenses (as hereinafter defined) to Director to the fullest extent, and only to
the extent, permitted by applicable law in effect on the date hereof and to such
greater extent as applicable law may thereafter from time to time permit.  The
rights of Director provided under the preceding sentence shall include, but
shall not be limited to, the rights set forth in the other Sections of this
Agreement.  Notwithstanding the foregoing, the Company shall indemnify Director
in connection with a Proceeding initiated by Director only if such Proceeding
was authorized by the Board of Directors of the Company.
 
                                        1

 
 

--------------------------------------------------------------------------------

 
2.           Proceedings Other than Proceedings by or in the Right of the
Company.  Director shall be entitled to the indemnification rights provided in
this Section 2 if, by reason of his Corporate Status (as hereinafter defined),
he was or is, or is threatened to be made, a party to or is involved in any
threatened, pending or completed Proceeding (as hereinafter defined), other than
a Proceeding by or in the right of the Company.  Pursuant to this Section 2,
Director shall be indemnified against Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by him or on his
behalf in connection with such Proceeding or any claim, issue or matter therein,
if he acted in good faith and in a manner he reasonably believed to be in, or
not opposed to, the best interests of the Company, and, with respect to any
criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful.


3.           Proceedings by or in the Right of the Company.  Director shall be
entitled to the indemnification rights provided in this Section 3, if, by reason
of his Corporate Status, he was or is, or is threatened to be made, a party to
or is involved in any threatened, pending or completed Proceeding brought by or
in the right of the Company to procure a judgment in its favor.  Pursuant to
this Section 3, Director shall be indemnified against Expenses actually and
reasonably incurred by him or on his behalf in connection with such Proceeding
if he acted in good faith and in a manner he reasonably believed to be in, or
not opposed to, the best interests of the Company.  Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which Director shall have
been adjudged to be liable to the Company if applicable law prohibits such
indemnification; provided, however, that, if applicable law so permits,
indemnification against Expenses shall nevertheless be made by the Company
despite such adjudication of liability, if and only to the extent that the Court
of Chancery of the State of Delaware, or the court in which such Proceeding
shall have been brought or is pending, shall determine.


4.           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Director is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.  If Director is not wholly successful in
such Proceeding but is successful on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Director against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter.  For the purposes of this Section 4 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.


5.   Contribution.  In the event that the indemnification rights contained in
Sections 2, 3 or 4 of this Agreement are unavailable or insufficient to hold
Director harmless in a Proceeding described therein for any reason whatsoever
(other than Director failing to meet the applicable requirements of such
Section), then in accordance with the non-exclusivity provisions of the Delaware
General Corporation Law and the Certificate of Incorporation and By-laws of the
Company, and separate from and in addition to, the indemnity provided elsewhere
herein, the Company shall contribute to Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by or on behalf
of Director in connection with such Proceeding or any claim, issue or matter
therein, in such proportion as appropriately reflects the relative benefits
received by, and fault of, the Company on the one hand and Director on the other
in the acts, transactions or matters to which the Proceeding relates and other
equitable considerations.


6.           Procedure for Determination of Entitlement to Indemnification.
 
                                    2
 
 

--------------------------------------------------------------------------------

 
(a)           To obtain indemnification under this Agreement, Director shall
submit to the Company a written request, including such documentation and
information as is reasonably available to Director and is reasonably necessary
to determine whether and to what extent Director is entitled to
indemnification.  The determination of Director’s entitlement to indemnification
shall be made not later than 90 days after receipt by the Company of the written
request for indemnification.  The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Director has requested indemnification.


(b)           Director’s entitlement to indemnification under any of Sections 2,
3 and 4, and to contribution under Section 5, of this Agreement shall be
determined in the specific case: (i) by the Board of Directors by a majority
vote of a quorum of the Board of Directors consisting of Disinterested Directors
(as hereinafter defined); (ii) by Independent Counsel (as hereinafter defined),
in a written opinion if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs; or (iii) by the stockholders of the
Company.  If, with regard to Section 5 of this Agreement, such a determination
is not permitted by law or if a quorum of Disinterested Directors so directs,
such determination shall be made by the Chancery Court of the State of Delaware
or the court in which the Proceeding giving rise to the claim for
indemnification is brought.


(c)           In the event that the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 6(b) of
this Agreement, the Independent Counsel shall be selected as provided in this
Section 6(c).  The Independent Counsel shall be selected by the Board of
Directors, and the Company shall give written notice to Director advising him of
the identity of the Independent Counsel so selected.  Director may, within seven
days after receipt of such written notice of selection shall have been given,
deliver to the Company a written objection to such selection.  Such objection
may be asserted only on the ground that the Independent Counsel so selected does
not meet the requirements of “Independent Counsel” as defined in Section 13 of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  If such written objection is made, the Independent
Counsel so selected shall be disqualified from acting as such.  If, within 20
days after submission by Director of a written request for indemnification
pursuant to Section 6(a) of this Agreement, no Independent Counsel shall have
been selected, or if selected shall have been objected to, in accordance with
this Section 6(c), either the Company or Director may petition the Court of
Chancery of the State of Delaware for the appointment as Independent Counsel of
a person selected by such court or by such other person as such court shall
designate, and the person so appointed shall act as Independent Counsel under
Section 6(b) of this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.


7.           Advancement of Expenses.  The Company shall advance all reasonable
Expenses incurred by or on behalf of Director in connection with any Proceeding
within 20 days after the receipt by the Company of a statement or statements
from Director requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding.  Director shall, and
hereby undertakes to, repay any Expenses advanced if it shall ultimately be
determined that Director is not entitled to be indemnified against such
Expenses.  Notwithstanding the foregoing, subsequent to an indictment of, or the
filing of a civil complaint by a U.S. federal or state governmental enforcement
agency against Director (in any capacity, including as an employee or agent of
another enterprise and service to an employee benefit plan) entitled to or
receiving advancement of Expenses, the Company may, subject to applicable law
(including to the extent indemnification is required under Section 145(c) of the
Delaware General



 

                                  3  
 
 
 
Corporation Law), terminate, reduce or place conditions upon any future
advancement of Expenses (including with respect to costs, charges, attorneys’
fees, experts’ fees and other fees) incurred by Director relating to his defense
thereof if (a) Director does not prevail at trial, enters into a plea
arrangement, agrees to the entry of a final administrative or judicial order
imposing sanctions on Director or otherwise admits, in a Proceeding, to the
alleged violation resulting in the relevant indictment or complaint or (b) if
the Company initiates an internal investigation and a determination is made (i)
by the Disinterested Directors, even though less than a quorum, or (ii) if there
are no Disinterested Directors or the Disinterested Directors so direct, by
Independent Counsel in a written opinion, that the facts known to the
decision-maker at the time such determination is made demonstrate that Director
acted in a manner that is not indemnifiable by the Company.
 
8.           Presumptions and Effect of Certain Proceedings.  The termination of
any proceeding described in any of Sections 2, 3 or 4 of this Agreement, or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Director to indemnification or create a presumption that
Director did not act in good faith and in a manner which he reasonably believed
to be in or not opposed to the best interests of the Company or, with respect to
any criminal Proceeding, that Director had reasonable cause to believe that his
conduct was unlawful.


9.           Term of Agreement.  All agreements and obligations of the Company
contained herein shall commence as of the time Director commenced to serve as a
director, officer, employee or agent of the Company (or commenced to serve at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue for so long as Director shall so serve or shall
be, or could become, subject to any possible Proceeding in respect of which
Director is granted rights of indemnification or advancement of Expenses
hereunder.


10.           Notification and Defense of Claim.  Promptly after receipt by
Director of notice of the commencement of any Proceeding, Director will, if a
claim in respect thereof is to be made against the Company under this Agreement,
notify the Company of the commencement thereof; but the omission to notify the
Company will not relieve it from any liability which it may have to Director
otherwise than under this Agreement.  With respect to any such Proceeding as to
which Director notifies the Company of the commencement thereof:


(a)           The Company will be entitled to participate therein at its own
expense.


(b)           Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel satisfactory to
Director, upon providing notice of the same to Director.  After notice from the
Company to Director of its election so to assume the defense thereof, the
Company will not be liable to Director under this Agreement for any legal or
other Expenses subsequently incurred by Director in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below.  Director shall have the right to employ its counsel in such Proceeding
but the Expenses of such  counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Director unless (i)
the employment of counsel by Director has been authorized by the Company, (ii)
Director shall have reasonably concluded that there may be a conflict of
interest between the Company and Director in the conduct of the defense of such
Proceeding, or (iii) the Company shall not in fact have employed counsel to
assume the defense of such Proceeding, in each of which cases the reasonable
Expenses of counsel

 
 
                                   4
 
 

--------------------------------------------------------------------------------

 
shall be at the expense of the Company.  The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Director shall have made the conclusion provided for in (ii) above.


(c)           The Company shall not be liable to indemnify Director under this
Agreement for any amounts paid in settlement of any Proceeding or claim effected
without its written consent.  The Company shall not settle any Proceeding or
claim in any manner which would impose any penalty or limitation on Director
without Director’s written consent.  Neither the Company nor Director will
unreasonably withhold consent to any proposed settlement.


11.           Enforcement.


(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Director to continue as a director of the Company, and acknowledges that
Director is relying upon this Agreement in continuing in such capacity.


(b)           In the event Director is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, the Company shall reimburse Director for all of Director’s reasonable
Expenses in bringing and pursuing such action.


12.           Non-Exclusivity of Rights.  The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Director may at any time be
entitled under applicable law, the Certificate of Incorporation of the Company,
the By-laws of the Company, any agreement, a vote of stockholders or a
resolution of directors, or otherwise.


13.           Definitions.                      For purposes of this Agreement:


(a)           “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving for or at the request of the
Company.


(b)           “Disinterested Director” means a director of the Company who is
not and was not at any time a party to the Proceeding in respect of which
indemnification is sought by Director.


(c)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other fees, disbursements and expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating or otherwise participating in a
Proceeding.


(d)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Director in any matter material to either of them or (ii) any party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Director in an action to determine Director’s rights under
this Agreement.




 
 
 
 
      5
 
 
 

--------------------------------------------------------------------------------

 
 

        (e)           “Proceeding” includes any action, suit, arbitration,
alternate dispute resolution mechanism, investigation, administrative hearing or
any other proceeding, whether civil, criminal, administrative or investigative.


14.           Severability.  Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof.


15.           Governing Law; Binding Effect; Amendment and Termination.


(a)           THIS AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE.


(b)           This Agreement shall be binding upon Director and upon the
Company, its successors and assigns, and shall inure to the benefit of Director,
his heirs, personal representatives and assigns and to the benefit of the
Company, its successors and assigns.


(c)           No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing and signed by the parties.

                                 
 
 
      
 


 


 
 
                                         
 
                                    6
 
 

--------------------------------------------------------------------------------

 
 




The parties have executed this Agreement as of the day and year first above
written.
 
                   HALLIBURTON COMPANY
      
 
                 By: ______________________________
                 DAVID J. LESAR
                             Chairman of the Board, President and
                     Chief Executive Officer
 

                                        
___________________________
Signature


 
___________________________
Print name



